DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 21, in the reply filed on 07/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.

Status of Claims
	Claims 1-21 remain pending in the application, with claims 1-11 and 21 being examined and claims 12-20 being withdrawn pursuant to the election filed 07/25/2022. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” has been used to designate both an interdigitated electrode 320 and Hb channel, see paragraph [0026].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: It is understood that Figure 1 is showing pins 1-7, and what appears to be relative distances for different components along the length and width, however it is not described in the specification what the relative distances marked on Figure 1 actually are.  
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  It appears that at the end of line 9 that there is a messing semicolon after “hemoglobin”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayyem (US-2014/0194305-A1).
Regarding claim 1, Kayyem teaches a system (see Figure 21) for testing for an analyte, the system comprising: 
a test strip (Figure 21, depicting a PCB layout) including: 
The PCB is a test strip, as it is a substrate that will be used for analysis.
a test strip detection conductor; 
a first flow path, the first flow path including a heating area, the test strip detection conductor in the heating area, the test strip detection conductor configured to be activated to heat a sample in the heating area.
[0152] states that resistive heaters are used to create thermal zones for amplification. It is understood that as the test strip detection conductor is in the heating area, and that the test strip detection conductor is configured to be activated to heat a sample in the heating area, the resistive heaters are a test strip detection conductor. And where the amplification zone as seen in Figure 21 will be the heating area, as [0086] states that the amplification zone is where thermal zones are located.
It is understood that a first flow path is going from sample prep zone, between reagent zone and eSensor zone, and to amplification zone as seen in Figure 21. It is further understood that the amplification zone (heating zone containing resistive heaters, the resistive heaters being the test strip detection conductor) seen in Figure 21 is a part of the first flow path. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayyem (US-2014/0194305-A1) in view of Zhao (US-2002/0122747-A1).
Regarding claim 2, Kayyem teaches the system of claim 1. While Kayyem teaches that the thermal zones on-chip are resistive heaters, resistive copper traces, or thin-film thermocouples ([0086], [0152]), Kayyem does not teach gold resistive heating elements. 
In the analogous art of microdevices with integrated components for conducting chemical operations, Zhao teaches heaters (Zhao; abstract). 
Specifically, Zhao teaches where a heater is integrated on the surface of a substrate, where the heater comprises gold with a resistance of 790 Ω (Zhao; [0039]). It is understood that the heater is therefore a gold resistive heating element. 
It would have been obvious to one skilled in the art to modify the resistive heaters of Kayyem such that they are the gold resistive heaters of Zhao because Zhao teaches that the gold resistive heater controls the temperature in a microfluidic channel, where it can be used for thermocycling (Zhao; [0039]). 
Examiner further finds that the prior art contained a device/method/product (i.e., on-chip heaters) which differed from the claimed device by the substitution of component(s) (i.e., resistive heaters, resistive copper traces, or thin-film thermocouples) with other component(s) (i.e., a gold resistive heating element), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., resistive heaters/resistive copper traces/thin-film thermocouples for gold heater), and the results of the substitution (i.e., heating sample) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the resistive heaters/resistive copper traces/thin-film thermocouples of reference Kayyem with the gold heater of reference Zhao, since the result would have been predictable.
Regarding claim 3, modified Kayyem teaches the system of claim 2. Modified Kayyem further teaches wherein test strip further includes an e-gate, the e-gate in the first flow path, the e-gate separating the heating area from a detection area of the first flow path.
[0088] of Kayyem describes Figures 23A-B, where the substrate has electrowetting electrode grids. There are electrowetting electrodes for each major part of the PCP (sample prep zone, reagent zone, amplification zone, eSensor zone). Electrowetting involves the control of electrodes to transport droplets between adjacent electrodes (Kayyem; [0104]). Therefore, the electrowetting electrodes that are seen to travel between the sample prep zone and amplification zone (along the first flow path) as well as electrowetting electrodes that lead to detection area D2 seen in Figures 23A-B are e-gates. The detection area D2 is understood to be a detection area of the first flow path. 
Therefore, there will be an e-gate that separates the heating area (amplification zone) from a detection area (detection area D2), for example one of the electrowetting electrodes seen in Figure 22 that leads to the amplification area before the amplification area branches off into multiple paths will be an e-gate that separates the amplification area from other parts of the PCB (test strip) such as the detection area D2 in the eSensor area.   
Regarding claim 4, modified Kayyem teaches the system of claim 3. Modified Kayyem further teaches wherein the analyte is Hb A1C.
[0113] of Kayyem states that the sample may be a bodily fluid such as blood, with [0115] of Kayyem stating that the target analyte is a protein. 
Note: recitiation of “the analyte is Hb A1C” is a material worked upon by the device and does not impact the patentability to the claims so long as the structure is taught by the prior art, see MPEM 2115. 

Claim(s) 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayyem (US-2014/0194305-A1) and Zhao (US-2002/0122747-A1), and in view of Almasri (US-2016/0299138-A1).
Regarding claim 5, modified Kayyem teaches the system of claim 4. Modified Kayyem further teaches wherein the test strip further includes a second flow path. 
It is understood that the first flow path includes the path traveled from the sample prep, reagent, amplification, and to detection D2 of eSensor zone of Kayyem. As seen in Figure 23B of Kayyem there is a first and second detection area, detection 2 and detection 1. It is understood that the path to detection 2 and detection 1 are separate paths, and therefore the test strip (Kayyem; Figure 21) will have a second flow path. Further, [0004] and [0005] of Kayyem teaches where there is an array of detection electrodes that are accessible to the droplet pathway, where [0160] states that the detection array may comprise one or more separate arrays of detection electrodes. 
However, modified Kayyem does not teach where the electrodes are interdigitated. 
In the same problem solving area of detecting the presence of a substance of interest within a sample via changes in impedance exhibited by a detection electrode array, Almasri teaches a detection region with interdigitated electrodes (Almasri; abstract, [0044]). 
Specifically, Almasri teaches where a detection region 104 has a detection electrode array 108 (Almasri; [0044], Figure 3A). The interdigitated electrode array (IDE) has opposing pairs of electrodes 300 and 302 (Almasri; [0044]). 
It would have been obvious to one skilled in the art to modify the detection area of modified Kayyem such that the detection electrodes are the interdigitated finger electrodes as taught by Almasri because Almasri teaches that parameters of interdigitated finger electrodes increase impedance measurement sensitivity (Almasri; [0044]). 
Note: recitation that the “interdigitated electrode for detecting hemoglobin.” is the intended use of the interdigitated electrode that does not provide any additional structure. Therefore, so long as the prior art would be capable of detecting hemoglobin, it will read on the limitation of the claim. 
Regarding claim 6, modified Kayyem teaches the system of claim 5. Modified Kayyem further teaches a meter, which engages the test strip and is configured to detect the test strip via the test strip detection conductor.
[0003] of Kayyem states that the present invention is drawn to a biochip cartridge and an instrument device for the detection and/or analysis of target analytes, where [0004] of Kayyem states that the biochip cartridge comprises a bottom substrate with the PCB (test strip). [0235] of Kayyem describes cartridge bays that are configured to allow asymmetrical access to the biochip cartridges, with [0236] stating that the bays include a processor with memory where the program is stored in the memory and is executable by the processor, where the steps stored include: heating programs and electrowetting transport steps. [0094] of Kayyem further states that there are pogo pin connectors for the PCR amplification zone heaters, as well as pogo pins to connect the electrowetting grid electrodes, with [0245] of Kayyem describing that the biochip and bay are connected by pogo pins. It is therefore understood that the bay with processor is a meter, and that there will be connections between the bay and the resistive heaters (test strip detection conductor) of the amplification zone (heating area), where the bay detects the biochip cartridge (which includes the PCB, where the PCB is a test strip) via connection of the resistive heaters (test strip detection conductor) of the amplification zone (heating area). 
Regarding claim 7, modified Kayyem teaches the system of claim 6. Modified Kayyem further teaches wherein the meter configured to provide current to the test strip detection conductor and heat the sample in the heating area, see claim 6 supra.
As the bay is a meter, and there are pogo pins that connect the bay with the heaters, where [0245] states that the bays include electrical connections to power to control the heaters, it is understood that the bay (meter) provides current to the resistive heaters (test strip detection conductor) in the amplification zone (heating area) to heat sample. 
Regarding claim 8, modified Kayyem teaches the system of claim 7. Modified Kayyem further teaches wherein the meter is configured to open the e-gate when the sample has reached a necessary temperature.
[0236] of Kayyem states that the bays have processors that control heating of the samples and electrowetting transport steps. [0088] of Kayyem states that in the amplification zone (heating area), drops travel back and forth between thermal zones for an appropriate amount of cycles. Therefore, the meter (bay processor) is configured to open an e-gate (the actuation of an electrowetting electrode) that will release the droplet from out of the amplification zone (heating area) and move the droplet to subsequent processing areas. 
Note: these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Kayyem and the apparatus of modified Kayyem is capable of opening the e-gate when the sample has reached a necessary temperature. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Kayyem (see MPEP §2114).
Regarding claim 9, modified Kayyem teaches the system of claim 7. The limitations of claim 9 are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Kayyem and the apparatus of modified Kayyem is capable of opening the e-gate when the sample has undergone necessary digestion. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Kayyem (see MPEP §2114).
Regarding claim 10, modified Kayyem teaches the system of claim 7. Modified Kayyem further teaches wherein the meter is configured to provide current to the test strip detection conductor until the sample has reached a necessary temperature.
As the bay is a meter, and there are pogo pins that connect the bay with the heaters, where [0245] states that the bays include electrical connections to power to control the heaters, it is understood that the bay (meter) provides current to the resistive heaters (test strip detection conductor) in the amplification zone (heating area) until the sample reaches a necessary temperature.
Note: these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Kayyem and the apparatus of modified Kayyem is capable of providing current to the test strip detection conductor until the sample has reached a necessary temperature. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Kayyem (see MPEP §2114).
Regarding claim 11, modified Kayyem teaches the system of claim 7. The limitations of claim 11 are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Kayyem and the apparatus of modified Kayyem is capable of providing current to the test strip detection conductor until the sample has undergone necessary digestion. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Kayyem (see MPEP §2114).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayyem (US-2014/0194305-A1) in view of Almasri (US-2016/0299138-A1).
Regarding claim 21, Kayyem teaches a system (Figure 21) for testing for an analyte, the system comprising: 
a test strip (Figure 21, showing a PCB) including: 
a test strip detection conductor; 
a first flow path, the first flow path including a heating area, the test strip detection conductor in the heating area, the test strip detection conductor configured to be activated to heat a sample in the heating area; wherein test strip includes an e-gate, the e-gate in the first flow path, the e-gate separating the heating area from a detection area of the first flow path 
It is understood that a first flow path is going from sample prep zone, between reagent zone, to detection area D2 of the eSensor zone, and to amplification zone as seen in Figure 21. The PCB is a test strip, as it is a substrate that will be used for analysis. 
[0152] states that resistive heaters are used to create thermal zones for amplification. As the test strip detection conductor is in the heating area, and that the test strip detection conductor is configured to be activated to heat a sample in the heating area, the resistive heaters are a test strip detection conductor, where the amplification zone as seen in Figure 21 will be the heating area, as [0086] states that the amplification zone is where thermal zones are located.
It is understood that the amplification zone seen in Figure 21 is a part of the first flow path. 
[0088] describes Figures 23A-B, where the substrate has electrowetting electrode grids. There are electrowetting electrodes for each major part of the PCP (sample prep zone, reagent zone, amplification zone, eSensor zone). Electrowetting involves the control of electrodes to transport droplets between adjacent electrodes ([0104]). Therefore, the electrowetting electrodes that are seen to travel between the sample prep zone and amplification zone (the area that travels between being the first flow path) as well as electrowetting electrodes that lead to detection area D2 seen in Figures 23A-B are e-gates. The detection area D2 is understood to be a detection area of the first flow path. 
Therefore, there will be an e-gate that separates the heating area (heating zones in amplification zone) from a detection area (detection area D2), for example one of the electrowetting electrodes seen in Figure 22 that leads to the amplification area before the amplification area branches off into multiple paths will be an e-gate that separates the amplification area from other parts of the PCB (test strip) such as the detection area D2 in the eSensor area.   
a meter configured to provide current to the test strip detection conductor and heat the sample in the heating area; wherein the meter is configured to open the e-gate when the sample has reached a necessary temperature.
[0003] of Kayyem states that the present invention is drawn to a biochip cartridge and an instrument device for the detection and/or analysis of target analytes, where [0004] of Kayyem states that the biochip cartridge comprises a bottom substrate with the PCB (test strip). [0235] of Kayyem describes cartridge bays that are configured to allow asymmetrical access to the biochip cartridges, with [0236] stating that the bays include a processor with memory where the program is stored in the memory and is executable by the processor, where the steps stored include: heating programs and electrowetting transport steps. [0094] of Kayyem further states that there are pogo pin connectors for the PCR amplification zone heaters, as well as pogo pins to connect the electrowetting grid electrodes, with [0245] of Kayyem describing that the biochip and bay are connected by pogo pins. It is therefore understood that the bay with processor is a meter, and that there will be connections between the bay and the resistive heaters (test strip detection conductor) of the amplification zone (heating area). 
[0236] of Kayyem states that the bays have processors that control heating of the samples and electrowetting transport steps. [0088] of Kayyem states that in the amplification zone (heating area), drops travel back and forth between thermal zones for an appropriate amount of cycles. Therefore, the meter (bay processor) is configured to open an e-gate (the actuation of an electrowetting electrode) that will release the droplet from out of the amplification zone (heating area) and move the droplet to subsequent processing areas. 
Note: these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Kayyem and the apparatus of Kayyem is capable of opening the e-gate when the sample has reached a necessary temperature. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Kayyem (see MPEP §2114).
Kayyem further teaches a second flow path, where the first flow path includes the path traveled from the sample prep, reagent, amplification, and detection area D2 of eSensor zone of Kayyem. As seen in Figure 23B of Kayyem there is a first and second detection area, detection 2 and detection 1. It is understood that the path to detection 2 and detection 1 are separate paths, and therefore the test strip (Figure 21) will have a second flow path. Further, [0004] and [0005] of Kayyem teaches where there is an array of detection electrodes that are accessible to the droplet pathway, where [0160] states that the detection array may comprise one or more separate arrays of detection electrodes. 
However, Kayyem does not teach where the electrodes are interdigitated. 
In the same problem solving area of detecting the presence of a substance of interest within a sample via changes in impedance exhibited by a detection electrode array, Almasri teaches a detection region with interdigitated electrodes (Almasri; abstract, [0044]). 
Specifically, Almasri teaches where a detection region 104 has a detection electrode array 108 (Almasri; [0044], Figure 3A). The interdigitated electrode array (IDE) has opposing pairs of electrodes 300 and 302 (Almasri; [0044]). 
It would have been obvious to one skilled in the art to modify the detection area of modified Kayyem such that the detection electrodes are the interdigitated finger electrodes as taught by Almasri because Almasri teaches that parameters of interdigitated finger electrodes increase impedance measurement sensitivity (Almasri; [0044]). 
Note: recitation that the “interdigitated electrode for detecting hemoglobin.” is the intended use of the interdigitated electrode that does not provide any additional structure. Therefore, so long as the prior art would be capable of detecting hemoglobin, it will read on the limitation of the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 and 18 of copending Application No. 16/701,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 1 of the instant application is related to a system comprising a test strip with a first flow path, and a test strip detection conductor in a heating area configured to be activated to heat a sample in the heating area. The reference application claim 4 is related to a system comprising a test strip with a first flow path, a time dependent area in the first flow path, and where the time dependent area is a heating area that includes a heating element for heating a sample in the first flow path. Claim 5 of the reference application is drawn to a system comprising a test strip with a first flow path, a time dependent area in the first flow path, where a time dependent area is a temperature change area that includes a temperature change element in communication with the temperature change area. 
	Claim 3 of the instant application is drawn to a system for testing for an analyte comprising a test strip that includes a first flow path, a test strip detection conductor in a heating area configured to be activated to heat a sample in the heating area, and an e-gate in the first flow path that separates the heating area from detection area. Claims 4 and 5 of the reference application are drawn to a system for testing an analyte comprising a test strip where the test strip includes a first flow path, a time dependent area, an e-gate in the first flow path that separates the time dependent area from a detection area, and where the time dependent area is either a heating area including a heating element (claim 4) or where the time dependent area is a temperature change area that includes a temperature change element (claim 5). 
	Claim 3 of the instant application is directed to a system for testing an analyte comprising a test strip that includes a first flow path, a test strip detection conductor in a heating area configured to be activated to heat a sample in the heating area, and an e-gate in the first flow path that separates the heating area from detection area. Claim 18 of the reference application is drawn to a system for detecting an analyte comprising a test strip including a first flow path and an e-gate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796